Opinión concurrente del
Juez Asociado, Señor Negrón García,
con la cual concurre el Juez Asociado, Señor Dávila.
San Juan, Puerto Rico, a 31 de diciembre de 1974
Concurro con la Opinión del Tribunal que expone elo-cuentemente que el criterio de dependencia es un requisito sine qua non para que prevalezca una reclamación contra el Fondo del Seguro del Estado. (1) La ley gira en una órbita distinta a las disposiciones de herencia establecidas en nuestro Código Civil Revisado y la ausencia de tal requisito derrota una solicitud de pensión o dietas, ya sea en proceso no culmi-nado de desembolso por haber mediado una determinación previa, o pendiente de dictaminar.
La indebida tardanza del Fondo en la tramitación del caso, no puede servir de base para sostener una determinación favorable a los herederos no dependientes que reclaman en el caso de autos, pues la propia ley prevé las situaciones de demora injustificada por parte del Fondo, autorizando como remedio al obrero, patrono “. . . o cualquier parte interesada *188... [a] recurrir en. queja ante la Comisión Industrial para que decida el caso . . .”, pudiendo ésta en instancia inicial asumir jurisdicción y resolverlo. Art. 7 de la Ley Núm. 45 de 18 de abril de 1935 (11. L.P.R.A. see. 9); Montaner, Admor. v. Comisión Industrial, 54 D.P.R. 797 (1939).
La doctrina del caso Quiñones v. South P.R. Sugar Co. of P.R., 48 D.P.R. 351 (1935), fue establecida mientras estuvo en vigor la Ley Núm. 85 del 14 de mayo de 1928 — derogada por la número 45, según subsiguientemente enmendada — y su virtualidad se justificó mientras el legislador no delineó claramente el carácter de dependencia. Esta última ley, eliminó la referencia a herederos contenida en su Art. 6, bajo el título Pagos en Forma de Pensiones lo cual en unión a las restantes disposiciones vigentes, robustece la decisión emitida en el día de hoy.
—O—

 Un análisis sereno del lenguaje consignado en el Art. 3 de la ley (11 L.P.R.A. see. 3), demuestra que en casos en que el obrero fallece por causa independiente del accidente del trabajo . . el Administrador . . . deberá, previa la prueba justificada al efecto, conceder y ordenar que se pague cl balance de cualquier compensación perteneciente o que se adeude al obrero o empleado lesionado al tiempo de su muerte, a aquelos que dependieran para su subsistencia del obrero o empleado fallecido, en cuyos derechos quedan expresamente subrogados.”
En los casos como el que nos ocupa, en que la muerte está relacionada con el accidente, “. . . sin que el obrero o empleado dejare pariente alguno que de él dependiera para su subsistencia, el desembolso se limitará al pago de los gastos del funeral y tales gastos no serán mayores de la suma de trescientos (300) dólares, en adición a aquellos otros gastos de asisten-cia. . . .”